DETAILED ACTION
This action is in response to the amendment filed January 28, 2021.  The specification and claims 1, 4 and 5 have been amended and claims 2 and 3 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheet was received on January 28, 2021.  The drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. The amendment is necessary since claims 4 and 5 became duplicates as a result of Applicant’s amendment.  
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 5 has been cancelled.
Response to Arguments
The objections to the specification are withdrawn in light of Applicant’s amendments to the specification.
The objections to the drawings are withdrawn in light of the replacement drawing sheet and Applicant’s remarks in the last paragraph on page 8 of the response filed January 28, 2021 regarding the hatching.
The rejections under 35 U.S.C. §112(b) set forth in the previous Office action have been overcome by Applicant’s amendments to the claims.
The rejection of claims 1, 2 and 4 under 35 U.S.C. §102(a)(1) as being anticipated by US 2015/0114781 A1 (Zaugg) has been overcome by Applicant’s amendment of claim 1 to include the limitations of claim 3 and intervening claim 2.

Allowable Subject Matter
Claims 1 and 4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 10:15 AM-5:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655